           Case 1:20-cv-02383-AJN Document 9
                                           8 Filed 07/08/20
                                                   07/02/20 Page 1 of 1




                               PINCUS LAW LLC                                                            7/8/2020

                                  90 Broad Street, 23th Floor
                                   New York, New York 10004                             SO ORDERED. 7/8/2020

                                              -------------------

                                   Telephone: (212) 962-2900                            Alison J. Nathan, U.S.D.J.
  Mark S. Pincus                   Facsimile: (347) 803-1789
 Managing Member                   Email: mark@pincus-law.com                         Admitted NY & NJ

                                                                    Because Defendants have not yet been served,
                                            July 2, 2020            the Initial Pretrial Conference scheduled for
                                                                    Friday, August 7, 2020 is adjourned sine die.

 BY ECF                                                             Plaintiffs shall submit a letter detailing the
 Hon. Alison J. Nathan, U.S.D.J.                                    status of service of the Defendants on or before
 United States District Court, Southern District of New York        Friday, August 21, 2020. At that time, Plaintiffs
 Thurgood Marshall U.S. Courthouse                                  shall also file a corrected Civil Cover Sheet, as
 40 Foley Square                                                    ordered on March 25, 2020. SO ORDERED.
 New York, New York 10007

               Re:     Catone v. Facebook, Inc., Case No. 1:20-cv-02383-AJN

Dear Judge Nathan:

            My firm represents Defendants Facebook, Inc. and Mark Zuckerberg. Plaintiffs filed
their Complaint on March 24, 2020 and still have not yet (1) filed a proposed summons; (2)
served any Defendant; or (3) addressed the March 25, 2020 notice from the Court requiring them
to file a corrected Civil Cover Sheet.

         The Federal Rules of Civil Procedure provide that if a defendant “is not served within 90
days after the complaint is filed,” then the court, either on motion or on its own after notice to the
plaintiff, “must dismiss the action without prejudice against that defendant or order that service
be made within a specific time.” Fed. R. Civ. P. 4(m). Therefore, Defendants respectfully
request that this Court set a date certain by which this action will be dismissed unless Plaintiffs
file a proposed summons, make service, and file a corrected Civil Cover Sheet.

        Defendants also request that this Court remove the Initial Conference scheduled for
August 8 from the calendar, to be rescheduled only if Plaintiffs correct the above-named
deficiencies.
